Title: To George Washington from George Clinton, 19 September 1778
From: Clinton, George
To: Washington, George


          
            Dear Sir.
            Poughkeepsie [N.Y.] Septr l9th 1778
          
          By the last Flagg which arrived from New York I received Certifi cates from the Commissary Genl of Prisoners there, with Proposals for exchanging Stephen Lush (late my Brigade Major & taken at Fort Montgomerie<)> for Henry Cuyler—Cornelius Van Tessel for Alexander White and James Dole for Abraham Maybie. As I conceive the exchanges advantageous I mean to agree to the Proposals, and to direct the Persons, who are all confined in Albany, together with a few more Exiles, to be sent down to Fishkill & there wait ’till further Orders. I am therefore again under the Necessity of requesting your Excellency, if you shall deem it expedient, to appoint an Officer to conduct them with a Flag to the Enemy’s Lines.
          On my arrival from Head Quarters, Major Hamell was put in close confinement in consequence of the Information of Gakes who was tried and convicted at Fort Schuyler—He had previous thereto confessed that he was sent out for the purpose of discovering what effect the conciliatory Bills had on the Minds of the People; but alledged that altho’ he had consented to the Measure to obtain his Liberty, he never meant or attempted to execute the Business. As Major Hamell at the Time of his being made Prisoner was brigade Major to my Brother and
            
            
            
            subject to the Articles of War, I humbly conceive his Case is properly cognizable before a Court Martial. If your Excellency is in Sentiment with me I could wish that (as soon as convenient) he may be bro’t to Trial. I am with great Respect Your Excellency’s Most Obedt Servant
          
            Geo: Clinton
          
          
          p.s. I forgot to mention that the Officer who conducted the last Flag informed the Commissioners that the Enemy declared they would receive no more Flags by Water unless previous Notice thereof was sent in by Land for their Approbation.
          
        